We stated in our original opinion that this case did not appear to have been very carefully tried. Appellant by a forcible motion for rehearing challenges the correctness of our conclusion that the testimony, as it appears in this record, is sufficiently connected to show beyond a reasonable doubt his guilt. We have again reviewed the facts in the light of appellant's motion, and feel constrained to agree with his contention. It may be easily possible that the state upon another trial will be able to better present its testimony, and to connect the testimony of the various witnesses in such way as ought to appear when a man is on trial for his liberty.
Being impressed with the fact that we erred originally, the motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the trial court is now reversed and the cause remanded.
Motion for rehearing granted.